MANDATE
                         The Fourteenth Court of Appeals
                                       NO. 14-12-00530-CV
Dallas City Limits Property Co., L.P., Appellant
                                         Appealed from the 127th District Court of
                                         Harris County. (Tr. Ct. No. 2010-16733).
v.                                       Opinion delivered by Justice McCally.
                                         Justices Busby and Donovan also
Austin Jockey Club, Ltd. and KTAGS Downs
Holding Company, L.L.C, Appellees        participating.

TO THE 127TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:
      Before our Court of Appeals on December 10, 2013, the cause upon appeal to revise or
reverse your judgment was determined. Our Court of Appeals made its order in these words:
             This cause, an appeal from the judgment in favor of appellees, Austin
      Jockey Club, Ltd. and KTAGS Downs Holding Company, L.L.C, signed June 8,
      2012, was heard on the transcript of the record. We have inspected the record and
      find error in the judgment. We therefore order the judgment of the court below
      REVERSED and REMAND the cause for proceedings in accordance with the
      court's opinion.
            We further order that all costs incurred by reason of this appeal be paid by
      appellees, Austin Jockey Club, Ltd. and KTAGS Downs Holding Company,
      L.L.C., jointly and severally.
             We further order this decision certified below for observance.
      WHEREFORE, WE COMMAND YOU to observe the order of our said Court in this
behalf and in all things have it duly recognized, obeyed, and executed.
     WITNESS, the Hon. Kem Thompson Frost, Chief Justice of our Fourteenth Court of
Appeals, with the Seal thereof affixed, at the City of Houston, May 08, 2015




                                                                                             .